Case 6:19-cr-00049-GAP-EJK Document1 Filed 03/13/19 Page 1 of 4 PagelD 1

erty gl vo
Po dhwke be

UNITED STATES DISTRICT COURT) 32 13 pr i: 17
MIDDLE DISTRICT OF FLORIDA |
ORLANDO DIVISION

‘UNITED STATES OF AMERICA

v. CASENO.: 6:19-cr-AQ-Oi\- 2 (TRS
18 U.S.C. § 1001
SEONGCHAN YUN
a/k/a “Steven Yun”
INDICTMENT
The Grand Jury charges:

COUNT ONE
(Concealing a Material Fact)

Beginning on or about July 23, 2014, continuing until on or about
August 28, 2014, in the Middle District of Florida, and elsewhere, the
defendant,

SEONGCHAN YUN ~
a/k/a “Steven Yun”’

being aided and abetted by others both known and unknown to the Grand
Jury, did knowingly and willfully falsify, conceal, and cover up by trick,
scheme, and device a material fact in a matter within the jurisdiction of the
executive branch of the government of the United States, that is the National
Aeronautics and Space Administration (NASA), by concealing and covering

up the foreign origin of stainless steel tubes provided to NASA through a
Case 6:19-cr-00049-GAP-EJK Document 1 Filed 03/13/19 Page 2 of 4 PagelD 2

NASA contractor in relation to NASA contracts NNK14EA54P and
NNK14MA47P.
In violation of 18 U.S.C. § 1001(a)(1) and 18 U.S.C. § 2.

COUNT TWO
(False Documents)

On or about August 28, 2014, in the Middle District of Florida and
elsewhere, the defendant,

SEONGCHAN YUN
a/k/a “Steven Yun”

aided and abetted by others both known and unknown to the Grand Jury, did
knowingly and willfully make and use a false writing and document, knowing
the same to contain materially false, fictitious, and fraudulent statements and
entries, in a matter within the jurisdiction of the executive branch of the
Government of the United States, that is the National Aeronautics and Space
Administration (NASA), by providing a false Certificate of Conformity stating
that materials provided by YUN to NASA through a NASA contractor
conformed with all contract requirements, YUN then and there well knowing
that the foreign-made stainless steel tubes provided by YUN to NASA as part
of the aforementioned contract did not comply with the contractual

requirement that all materials originate in the United States.
Case 6:19-cr-00049-GAP-EJK Document 1 Filed 03/13/19 Page 3 of 4 PagelD 3

In violation of 18 U.S.C. § 1001(a)(3) and 18 U.S.C. § 2.

A TRUE BILL,

auiheo be Keer

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

By: 1M
Vincent S. Chiu

ay cone S ie mey
By:

Roger B. Handberg, III
Assistant United States Attorney
Chief, Orlando Division

 
FORM OBD-34 Case 6:19-cr-00049-GAP-EJK Document1 Filed 03/13/19 Page 4 of 4 PagelD 4
APR 1991 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA
VS.

SEONGCHAN YUN
a/k/a “Steven Yun”

 

INDICTMENT

Violation: 18 U.S.C. § 1001

 

“ Hauned bleu

Foreperson

 

Filed in open court this 1/th day

of March, 2019.

dA

Clerk

Bail $

 

 

GPO 863 525
